Citation Nr: 1030894	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a gastrointestinal disability, claimed as hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 
1981.  He also had five months and five days of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This matter was previously before the Board in June 2008 and 
December 2008 at which times it was remanded to the RO for 
additional due process development.

The Veteran was scheduled for hearings before the Board in May 
2007, which was postponed at his request, and in October 2008, 
which he failed to report.  Accordingly, the Veteran's hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The basis of the RO's initial denial of the claim of entitlement 
to service connection for a back disability, in November 1998, 
was that the Veteran had a pre-existing back disability that was 
not aggravated by his active duty service from February 1980 to 
August 1981.  The RO apparently relied on an April 1979 Report of 
Medical History of recurrent back pain to find that the Veteran 
had a preexisting back disability.  This report also contains the 
Veteran's report that the lower part of his back hurt when he 
coughed.  

Thus, an essential matter to be determined in this case is 
whether the Veteran was on "active service" for his period of 
service from November 1, 1978, to April 16, 1979.  In this 
regard, service treatment records indicate that he served with 
the United States Army Reserves for this period, but the status 
of his service is unclear.  More specifically, the April 1979 
Report of Medical History notes that the Veteran had "No illness 
or [injury] while on [active duty]", and the actual examination 
report of April 1979 notes that the Veteran was qualified for 
"REFRAD" (release from active duty).  In addition, there is on 
file a May 1992 letter from a Veterans Services Officer noting 
that VA records showed that the Veteran served on "active duty" 
in the Armed Forces of the United States from December 1, 1978, 
to May 5, 1979.  Moreover, the Veteran's service discharge 
certificate (DD Form 214) shows that in addition to active duty 
service from February 1980 to August 1981, he also had five 
months and five days of prior active service.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2009).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  Thus, service 
connection may be granted for disability resulting from disease 
or injury incurred in, or aggravated, while performing ACDUTRA or 
from injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

In light of the uncertainty of the Veteran's service status from 
November 1, 1978, to April 16, 1979, this case must be remanded 
for clarification of this matter.  This is also essential with 
respect to the claim to reopen service connection for a 
gastrointestinal disability, claimed as hiatal hernia, in light 
of the Veteran's assertion on his July 2005 notice of 
disagreement that records from the Ft. Leonard Wood, Missouri, 
clinic from November 1, 1978, to May 5, 1979, would show 
treatment for a hernia.

The Board regrets that a remand of this matter will further delay 
a final decision in the claims on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Verify the status of the Veteran's 
service from November 1, 1978, to April 16, 
1979; that is, determine whether he was 
serving on active duty, a period of 
ACDUTRA, or a period of INACDUTRA.

2.  Thereafter, review the Veteran's 
applications to reopen claims of 
entitlement to service connection for a low 
back disability and a gastrointestinal 
disability, claimed as hiatal hernia.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

